 Case 2:15-cv-05642-CAS-JC Document 499-1 Filed 11/20/19 Page 1 of 3 Page ID
                                 #:10481


     Michael A. Kahn (pro hac vice)
1    Kahn@capessokol.com
     Jonathan S. Jones (pro hac vice)
2    Jones@capessokol.com
     Capes Sokol Goodman Sarachan PC
3    7701 Forsyth Blvd., 12th Floor
     St. Louis, MO 63105
4    Telephone: (314) 721-7701
5    Eric F. Kayira (pro hac vice)
     eric.kayira@kayiralaw.com
6    Kayira Law, LLC
     200 S. Hanley Road, Suite 208
7    Clayton, Missouri 63105
     Telephone: (314) 899-9381
8
     Daniel R. Blakey (SBN 143748)
9    blakey@capessokol.com
     CAPES SOKOL
10   3601 Oak Avenue
     Manhattan Beach, CA 90266
11
     Attorneys for Plaintiffs
12
                            UNITED STATES DISTRICT COURT
13
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
14

15
     MARCUS GRAY, et al.,                     Case No. 2:15-cv-05642-CAS-JC
16
                                Plaintiffs,   Hon. Christina A. Snyder
17
            v.
18
     KATHERYN ELIZABETH HUDSON, DECLARATION OF JONATHAN
19   et al.,                     S. JONES IN OPPOSITION TO
                                 DEFENDANTS’ MOTION FOR
20                   Defendants. JUDGMENT AS A MATTER OF
                                 LAW OR, ALTERNATIVELY,
21                               FOR A NEW TRIAL
22                                            Date: January 27, 2020
                                              Time: 1:00 a.m.
23                                            Ctrm: 8D – 8th Floor, First Street
24
                                              Date Filed: July 1, 2014
25                                            Trial Date: July 16, 2019
26

27

28


                                                           DECLARATION OF JONATHAN S. JONES
 Case 2:15-cv-05642-CAS-JC Document 499-1 Filed 11/20/19 Page 2 of 3 Page ID
                                 #:10482


1                           DECLARATION OF JONATHAN S. JONES
2          I, Jonathan S. Jones, declare as follows:
3          1.     I am an attorney at law duly licensed to practice law in the State of
4    Missouri. I have been admitted pro hac vice to practice law before this Court in this
5    action. I am an attorney of record for the Plaintiffs in this case. I have personal
6    knowledge of the following facts, and if called and sworn as a witness, could and
7    would compentently testify thereto. I respectfully submit this declaration in opposition
8    to Defendants’ Motion For Judgment As A Matter of Law Or, Alternatively, For A
9    New Trial.
10

11         A.     Trial Transcripts
12         2.     Attached hereto as Exhibit 1 is a true and correct copy of the transcript
13   of the trial in this action dated July 19, 2019.
14         3.     Attached hereto as Exhibit 2 is a true and correct copy of the transcript
15   of the trial in this action dated July 24, 2019.
16         4.     Attached hereto as Exhibit 3 is a true and correct copy of the transcript
17   of the trial in this action dated July 23, 2019.
18         5.     Attached hereto as Exhibit 4 is a true and correct copy of the transcript
19   of the trial in this action dated July 18, 2019.
20         6.     Attached hereto as Exhibit 5 is a true and correct copy of the transcript
21   of the trial in this action dated July 31, 2019.
22

23         B.     Trial Exhibits
24         7.     Attached hereto as Exhibit 6 is a true and correct copy of the document
25   admitted into evidence as Exhibit 5 at trial.
26         8.     Attached hereto as Exhibit 7 is a true and correct copy of the document
27   admitted into evidence as Exhibit 116 at trial.
28
                                                  2
                                                                 DECLARATION OF JONATHAN S. JONES
 Case 2:15-cv-05642-CAS-JC Document 499-1 Filed 11/20/19 Page 3 of 3 Page ID
                                 #:10483


1          9.     Attached hereto as Exhibit 8 is a true and correct copy of the document
2    admitted into evidence as Exhibit 58 at trial.
3          10.    Attached hereto as Exhibit 9 is a true and correct copy of the document
4    admitted into evidence as Exhibit 123 at trial.
5          11.    Attached hereto as Exhibit 10 is a true and correct copy of the document
6    admitted into evidence as Exhibit 67 at trial.
7          12.    Attached hereto as Exhibit 11 is a true and correct copy of the document
8    admitted into evidence as Exhibit 69 at trial.
9          13.    Attached hereto as Exhibit 12 is a true and correct copy of the document
10   admitted into evidence as Exhibit 21 at trial.
11         14.    Attached hereto as Exhibit 13 is a true and correct copy of the document
12   admitted into evidence as Exhibit 122 at trial.
13         15.    Attached hereto as Exhibit 14 is a true and correct copy of the document
14   admitted into evidence as Exhibit 124 at trial.
15         16.    Attached hereto as Exhibit 15 is a true and correct copy of the document
16   admitted into evidence as Exhibit 125 at trial.
17         17.    Attached hereto as Exhibit 16 is a true and correct copy of the document
18   admitted into evidence as Exhibit 14 at trial.
19

20         I certify under penalty of perjury under the laws of the United States of
21   America that the foregoing is true and correct.
22

23         Executed this 20th day of November, 2019 at St. Louis, Missouri.
24

25

26
                               /s/ Jonathan S. Jones
                               Jonathan S. Jones
27

28
                                                 3
                                                              DECLARATION OF JONATHAN S. JONES
